Name: Commission Regulation (EEC) No 1398/87 of 20 may 1987 on the supply of various consignments of cereals and rice to Mozambique as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 133/26 Official Journal of the European Communities 22. 5 . 87 COMMISSION REGULATION (EEC) No 1398/87 of 20 May 1987 on the supply of various consignments of cereals and rice to Mozambique as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 13 thereof, Having regard to Council Regulation '(EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4), as last amended by Regulation (EEC) No 1449/86 (*), and in particular Article 25 thereof, Whereas, by its Decision of 10 March 1987 on the supply of food aid to Mozambique the Commission allocated to the latter country 30 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (*), as last amended by Regulation (EEC) No 3826/85 (^ ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 May 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 370, 30 . 12 . 1986, p. 1 . (2 OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139, 24. 5 . 1986, p . 29 . (*) OJ No L 166, 25 . 6 . 1976, p . 1 . 4 OJ No L 133, 21 . 5 . 1986, p . 1 . ( «) OJ No L 192, 26. 7 . 1980, p . 11 . 0 OJ No L 371 , 31 . 12. 1985, p . 1 . 22. 5 . 87 Official Journal of the European Communities No L 133/27 ANNEX I 1 . Programme : 1987  Operation No 452/87 (') 2. Recipient : IMBEC, E. E., CP 4229, Maputo  Telex 6-206 IMBEC MO MAPUTO 3 . Place or country of destination : Mozambique 4. Product to be mobilized : common wheat 5 . Total quantity : 1 5 000 tonnes 6 . Number of lots : one  A : 10 000 tonnes  B : 5 000 tonnes 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (telex 4 1 1 475) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests which produces dough which does not stick during the mechanical kneading process . The common wheat must meet the following conditions :  moisture : 14,5 % maximum (ICC Method No 110)  protein content : 11,5 % minimum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 118) 10 . Packaging : in bulk + for  A : 208 000 empty new jute sacks, minimum weight 500 g, of a capacity of 50 kilograms, 200 needles and sufficient twine  B : 1 04 000 empty new jute sacks, minimum weight 500 g, of a capacity of 50 kilograms, 1 00 needles and sufficient twine  marking on the bags in letters at least 5 cm high : 'ACÃ Ã O N? 29/87 / TRIGO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing :  A : 1 0 000 tonnes : Maputo  B : 5 000 tonnes : Beira 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 2 June 1987 16 . Shipment period : 20 June to 15 July 1987 17. Security : 10 ECU per tonne Notes : 1 . At the request of the beneficiary, the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 2 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : 'Commission Delegation in Mozambique, A. Marongiu, Avenida do Zimbabwe, 522/533, Maputo Tel . 74 44 73/74 40 92/74 40 93/74 40 94, Telex 6-146 DELCOMEUR MAPUTO'. (') The operation number is to be quoted in all correspondence . No L 133/28 Official Journal of the European Communities 22. 5. 87 ANNEX II 1 . Programme : 1987  Operation No 451 /87 (') 2. Recipient : IMBEC, E.E., CP 4229, Maputo  Telex 6-206 IMBEC MO MAPUTO 3 . Place or country of destination : Mozambique 4. Product to be mobilized : wholly milled round-grain rice (non-parboiled) 5 . Total quantity : 6 250 tonnes ( 15 000 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi , piazza Pio XI 1 , I-Milano (telex 3 34 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests '  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in new bags : jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'ACCÃ O N? 451 /87 / ARROZ / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Maputo . 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 1 June 1987 16 . Shipment period : 20 June to 15 July 1987 17 . Security : 15 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2 . At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 3 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 4. The successful tenderer shall send a copy of the shipping documents to the following address : 'M. A. Marongiu, Delegado CCE na RPM, Avenida do Zimbabwe, 522/ 533, Maputo, Tel . 74 44 73 / 74 40 92 / 74 40 93 / 74 40 94, Telex 6-146 DELCOMEUR MAPUTO.' (') The operation number is to be quoted in all correspondence .